Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146908                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MONASSER OMIAN,                                                                                        David F. Viviano,
          Plaintiff-Appellee,                                                                                        Justices

  v                                                                SC: 146908
                                                                   COA: 310743
                                                                   MCAC: 10-000099
  CHRYSLER GROUP L.L.C.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 15, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2013
           t0918
                                                                              Clerk